Exhibit 10.60
MOTOROLA, INC.
BOARD OF DIRECTORS

             
Non-Employee Chairman of the Board
  $ 280,000     Effective 5/5/08
(Compensation in addition to Director
          (adopted 7/29/08)
Retainer & Equity Award Grant)
           
 
           
Annual Retainer
  $ 100,000     Effective 1/1/06
 
           
Audit and Legal Committee Chair
  $ 20,000     Effective 1/1/08
 
           
Compensation/Leadership Chair
  $ 15,000     Effective 1/1/06
 
           
Other Committee Chairs
  $ 10,000     Effective 1/1/06
 
           
Members of Audit and Legal Committee (except Chair)
  $ 5,000     Effective 1/1/06

Directors
A director may elect to defer the above retainers in 5% increments in the form
of deferred stock units (e.g. 65% cash/35% deferred stock units). The deferred
stock units will be paid in the form of shares of common stock upon termination
in service from the Motorola Board of Directors. Dividend equivalents will be
reinvested in additional deferred stock units. The deferred stock unit portion
of the compensation will be calculated at the end of each quarter and directors
will be notified of the amounts. Cash compensation will be paid at the beginning
of each quarter.
Equity: An annual grant of deferred stock units to be made in the second quarter
of the fiscal year, with a value of $120,000.
For a director who becomes a member of the Board of Directors after the Annual
Equity Award is granted, the award will be pro-rated based on the number of
months served ($10,000 per month) divided by the closing price of Motorola stock
on the day of election to the Board.

